Appeal from an order of the Supreme Court, Onondaga County (John V. Centra, J), entered May 12, 2006 in a proceeding pursuant to EDPL article 4. The order, among other things, denied the cross motion of respondent J.C. Penney Corporation, Inc. to dismiss the petition, granted the petition and authorized petitioner to acquire by condemnation certain Carousel Center interests of that respondent.
It is hereby ordered that the order so appealed from be and the same hereby is affirmed without costs.
*1333Memorandum: Petitioner, City of Syracuse Industrial Development Agency (SIDA), commenced these proceedings pursuant to EDPL article 4 by filing a notice of petition and petition with the Onondaga County Clerk’s Office on December 29, 2005, seeking condemnation of the “Carousel Center interests” of respondents-appellants (Carousel Center condemnees). Contrary to the contention of the Carousel Center condemnees, Supreme Court properly denied their respective motions and cross motions to dismiss the petitions as time-barred.
EDPL 401 (A) (3) provides in pertinent part that “[t]he condemnor [here, SIDA] may commence proceedings under [article 4] to acquire the property necessary for the proposed public project up to three years after conclusion of the later of: ... (3) entry of the final order or judgment on judicial review pursuant to section two hundred seven of this chapter” (emphasis added). Pursuant to EDPL 207 (B), “[t]he jurisdiction of the appellate division of the supreme court shall be exclusive and its judgment and order shall be final subject to review by the court of appeals in the same manner and form and with the same effect as provided for appeals in a special proceeding. All such proceedings shall be heard and determined by the appellate division of the supreme court, and by the court of appeals, as expeditiously as possible and with lawful preference over other matters” (emphasis added).
Here, the court properly determined that the three-year time period set forth in EDPL 401 (A) (3) commenced on February 25, 2003, the date on which the Court of Appeals denied the motion for leave to appeal from our orders of November 15, 2002 confirming the 2002 determination and findings of SIDA to acquire certain property interests and dismissed the appeal of respondent J.C. Penney Corporation, Inc. (Matter of Kaufmann’s Carousel v City of Syracuse Indus. Dev. Agency, 301 AD2d 292 [2002], lv denied 99 NY2d 508 [2003]; Matter of J.C. Penney Corp. v City of Syracuse Indus. Dev. Agency, 301 AD2d 305 [2002], lv dismissed 99 NY2d 609 [2003]).
The Carousel Center condemnees, with the exception of Bath & Body Works, Inc., doing business as Bath & Body Works, and Borders, Inc., contend that SIDA’s acquisition map fails to comply with EDPL 402 (B). We reject that contention. As the court properly determined, SIDA specifically identified the interests it seeks to acquire, and those interests are not vague and do not exceed SIDA’s 2002 determination and findings. In addition, respondent H & M Hennes & Mauritz, L.P (H & M) contends that it was not properly served with the petition, including a copy of the acquisition map. We conclude on the re*1334cord before us that H & M failed to raise an issue whether it was served with proper notice through the Secretary of State.
Respondents Kaufmann’s Carousel, Inc. (Kaufmann’s) and Lord & Taylor Carousel, Inc. (Lord & Taylor) contend that the condemnation is improper because the City of Syracuse may be unable to undertake the Carousel project, for which the condemnation is sought. Contrary to the contention of those respondents, however, the fact that a project may not ultimately come to fruition does not negate the power of eminent domain. Rather, “[p]ursuant to the established rule, as long as the initial taking was in good faith, there appears to be little limitation on the condemnor’s right to put the property to an alternate use upon the discontinuation of the original planned public purpose” (Vitucci v New York City School Constr. Auth., 289 AD2d 479, 480 [2001], lv denied 98 NY2d 609 [2002]).
Finally, Kaufmann’s and Lord & Taylor contend that the court improvidently exercised its discretion in setting the undertaking pursuant to EDPL 402 (B) (3) (f) because, in their view, the amount set was too low to afford them an appropriate level of protection. We reject that contention. Generally, “[t]he fixing of the amount of an undertaking is a matter within the sound discretion of the [court], and its determination will not be disturbed absent an improvident exercise of that discretion” (Ujueta v Euro-Quest Corp., 29 AD3d 895, 896 [2006]; see also MonsterHut, Inc. v PaeTec Communications, 294 AD2d 945, 946 [2002]). “In determining the amount of [the] bond, [the court] will take into consideration the appraisals submitted by all of the parties” (Mobil Oil Corp. v City of Syracuse Indus. Dev. Agency, 224 AD2d 15, 20 [1996], appeal dismissed 89 NY2d 860 [1996], lv denied 89 NY2d 811 [1997]). Here, the court conducted a hearing and set the undertaking at a level between the undertaking values suggested by each party, and we note that neither Kaufmann’s nor Lord & Taylor submitted a full appraisal of its respective leaseholds. Under the circumstances, the court acted within its sound discretion in determining the amount of the undertaking.
All concur except Hurlbutt, J.P., who dissents and votes to reverse in accordance with the following memorandum.